Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregg S. Scheiferstein on 03/18/2022.
The application has been amended as follows: 
1. (Amended) A heat exchanger having a hydrophilic coating, comprising: a plurality of cooling tubes configured to port a coolant; a plurality of slurper bars oriented in an alternating configuration with the plurality of cooling tubes and defining a plurality of passages in fluidic communication with a vacuum source; and the hydrophilic coating being coated on an inner surface and an outer surface of the plurality of passages and including: an insolubilizer including at least one of an organosilane or a zeolite configured to provide structure or support for the hydrophilic coating, a wetting agent including at least one of an alumina, a titanium oxide, a carbon nanoparticle, or another inorganic oxide and configured to provide wettability for the hydrophilic coating, an antibacterial agent configured to eliminate at least a portion of bacteria that contacts the hydrophilic coating, and an antifungal agent including only one metal chloride and configured to eliminate at least a portion of fungi that contacts the hydrophilic coating, the antifungal agent being different than the antibacterial agent and the insolubilizer, the metal chloride consisting of a nickel chloride, wherein: the hydrophilic coating is configured to condense moisture such that the vacuum source collects the condensed moisture from the plurality of passages to be used for drinking water, use of the 
4. (Amended) The heat exchanger of claim 1, wherein the insolubilizer is substantially free of the zinc silicate.
10. (Amended) A heat exchanger having a hydrophilic coating, comprising: a plurality of cooling tubes configured to port a coolant; a plurality of slurper bars oriented in an alternating configuration with the plurality of cooling tubes and defining a plurality of passages in fluidic communication with a vacuum source; and the hydrophilic coating being coated on an inner surface and an outer surface of the plurality of passages and including: an insolubilizer including at least one of an organosilane or a zeolite configured to provide structure or support for the hydrophilic coating, the insolubilizer being selected such that products of a reaction between the insolubilizer and a siloxane is substantially free of a dimethylsilanediol (DMSD), a wetting agent including at least one of an alumina, a titanium oxide, a carbon nanoparticle, or another inorganic oxide and configured to provide wettability for the hydrophilic coating, an antifungal agent including only one metal chloride and configured to eliminate at least a portion of fungi that contacts the hydrophilic coating, the metal chloride consisting of a nickel chloride, and an antibacterial agent configured to eliminate at least a portion of bacteria that contacts the hydrophilic coating, wherein: the hydrophilic coating is configured to condense moisture such that the vacuum source collects the condensed moisture from the plurality of passages to be used for drinking water, use of the insolubilizer in the 
13. (Amended) The heat exchanger of claim 10, wherein the insolubilizer is substantially free of the zinc silicate.
18. (Amended) A heat exchanger having a hydrophilic coating, comprising: a plurality of cooling tubes configured to port a coolant; a plurality of slurper bars oriented in an alternating configuration with the plurality of cooling tubes and defining a plurality of passages in fluidic communication with a vacuum source; and the hydrophilic coating being coated on an inner surface and an outer surface of the plurality of passages and including: an insolubilizer including at least one of an organosilane or a zeolite configured to provide structure or support for the hydrophilic coating, the insolubilizer being selected such that products of a reaction between the insolubilizer and a siloxane is substantially free of a dimethylsilanediol (DMSD), a wetting agent including at least one of an alumina, a titanium oxide, a carbon nanoparticle, or another inorganic oxide and configured to provide wettability for the hydrophilic coating, the wetting agent being selected to have a lower rate of material absorption per unit than a silica flour, a silver oxide configured to eliminate at least a portion of bacteria that contacts the hydrophilic coating, and an antifungal agent including only one metal chloride and configured to eliminate at least a portion of fungi that contacts the hydrophilic coating, the metal chloride consisting of a nickel chloride, wherein: the hydrophilic coating is configured to condense moisture such that the vacuum source collects the condensed moisture from the plurality of passages to be used for drinking water, and use of the insolubilizer in the 

REASONS FOR ALLOWANCE
Claims 1 - 2, 4, 7, 10, 13, and 18 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art combination set forth in the record is the closest art, however it fails to disclose all the cumulative limitations of claim 1. 
The prior art combination set forth in the record is the closest art, however it fails to render obvious all the cumulative limitations of claim1.
The prior art combination set forth in the record is the closest art, however it fails to disclose all the cumulative limitations of claim 10. 
The prior art combination set forth in the record is the closest art, however it fails to render obvious all the cumulative limitations of claim 10.
The prior art combination set forth in the record is the closest art, however it fails to disclose all the cumulative limitations of claim18. 
The prior art combination set forth in the record is the closest art, however it fails to render obvious all the cumulative limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”